 



Exhibit 10.24
Cavium Networks, Inc.
2007 Equity Incentive Plan
Option Agreement
(Incentive Stock Option or Nonstatutory Stock Option)
     Pursuant to your Option Grant Notice (“Grant Notice”) and this Option
Agreement, Cavium Networks, Inc. (the “Company”) has granted you an option under
its 2007 Equity Incentive Plan (the “Plan”) to purchase the number of shares of
the Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. Defined terms not explicitly defined in this
Option Agreement but defined in the Plan shall have the same definitions as in
the Plan.
     The details of your option are as follows:
     1. Vesting. Subject to the limitations contained herein, your option will
vest as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
     2. Number of Shares and Exercise Price. The number of shares of Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.
     3. Exercise Restriction for Non-Exempt Employees. In the event that you are
an Employee eligible for overtime compensation under the Fair Labor Standards
Act of 1938, as amended (i.e., a “Non-Exempt Employee”), you may not exercise
your option until you have completed at least six (6) months of Continuous
Service measured from the Date of Grant specified in your Grant Notice,
notwithstanding any other provision of your option.
     4. Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check, bank draft or money order payable to the
Company or in any other manner permitted by your Grant Notice, which may include
one or more of the following:
          (a) In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Common Stock, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
aggregate exercise price to the Company from the sales proceeds.
          (b) In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery to the
Company (either by actual delivery or attestation) of already-owned shares of
Common Stock that are owned free and clear of any liens, claims,

1.



--------------------------------------------------------------------------------



 



encumbrances or security interests, and that are valued at Fair Market Value on
the date of exercise. “Delivery” for these purposes, in the sole discretion of
the Company at the time you exercise your option, shall include delivery to the
Company of your attestation of ownership of such shares of Common Stock in a
form approved by the Company. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of Common Stock to the extent such
tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.
          (c) By a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise of your option
by the largest whole number of shares with a Fair Market Value that does not
exceed the aggregate exercise price; provided, however, that the Company shall
accept a cash or other payment from you to the extent of any remaining balance
of the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued; provided further, that shares of Common Stock will no
longer be outstanding under your option and will not be exercisable thereafter
to the extent that (i) shares are used to pay the exercise price pursuant to the
“net exercise,” (ii) shares are delivered to you as a result of such exercise,
and (iii) shares are withheld to satisfy tax withholding obligations.
          (d) In any other form of legal consideration that may be acceptable to
the Board.
     5. Whole Shares. You may exercise your option only for whole shares of
Common Stock.
     6. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.
     7. Term. You may not exercise your option before the commencement or after
the expiration of its term. The term of your option commences on the Date of
Grant and expires upon the earliest of the following:
          (a) three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death (the “Three Month
Post-Termination Exercise Period”);
          (b) twelve (12) months after the termination of your Continuous
Service due to your Disability;
          (c) eighteen (18) months after your death if you die either during
your Continuous Service or within three (3) months after your Continuous Service
terminates;

2.



--------------------------------------------------------------------------------



 



          (d) the Expiration Date indicated in your Grant Notice; or
          (e) the day before the seventh (7th) anniversary of the Date of Grant.
     If your option is an Incentive Stock Option, note that to obtain the
federal income tax advantages associated with an Incentive Stock Option, the
Code requires that at all times beginning on the date of grant of your option
and ending on the day three (3) months before the date of your option’s
exercise, you must be an employee of the Company or an Affiliate, except in the
event of your death or Disability. The Company has provided for extended
exercisability of your option under certain circumstances for your benefit but
cannot guarantee that your option will necessarily be treated as an Incentive
Stock Option if you continue to provide services to the Company or an Affiliate
as a Consultant or Director after your employment terminates or if you otherwise
exercise your option more than three (3) months after the date your employment
with the Company or an Affiliate terminates.
     8. Extension of Term.
          (a) If during any part of the Three Month Post-Termination Exercise
Period, your option is not exercisable solely because of the condition set forth
in Section 6, your option shall not expire until the earlier of the Expiration
Date indicated in your Grant Notice or until it shall have been exercisable for
an aggregate period of three (3) months after the termination of your Continuous
Service.
          (b) If during any part of the Three Month Post-Termination Exercise
Period, the sale of shares issued upon exercise of your option would violate the
Company’s Insider Trading Policy, your option shall not expire until the earlier
of (i) the Expiration Date indicated in your Grant Notice, (ii) until it shall
have been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service during which you can sell the shares
issued upon exercise of your option without violating the Company’s Insider
Trading Policy, (iii) the 15th day of the third month after the date on which
your option would cease to be exercisable but for this section, or (iv) such
longer period as would not cause your option to become subject to Section
409A(a)(1) of the Code.
          (c) If (i) you are a Non-Exempt Employee, (ii) you terminate your
Continuous Service within six (6) months after the Date of Grant specified in
your Grant Notice, and (iii) you have vested in a portion of your option at the
time of your termination of Continuous Service, your option shall not expire
until the earlier of (A) the later of the date that is seven (7) months after
the Date of Grant specified in your Grant Notice or the date that is three
(3) months after the termination of your Continuous Service or (B) the
Expiration Date indicated in your Grant Notice.
     9. Exercise.
          (a) You may exercise the vested portion of your option during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

3.



--------------------------------------------------------------------------------



 



          (b) By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option, or (ii) the disposition of shares of Common Stock acquired upon
such exercise.
          (c) If your option is an Incentive Stock Option, by exercising your
option you agree that you will notify the Company in writing within fifteen
(15) days after the date of any disposition of any of the shares of the Common
Stock issued upon exercise of your option that occurs within two (2) years after
the date of your option grant or within one (1) year after such shares of Common
Stock are transferred upon exercise of your option.
     10. Transferability.
          (a) Restrictions on Transfer. Your option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during your lifetime only by you; provided, however, that the Board
may, in its sole discretion, permit you to transfer your option in a manner that
is not prohibited by applicable tax and/or securities laws upon your request.
Additionally, if your option is an Incentive Stock Option, the Board may permit
you to transfer your option only to the extent permitted by Sections 421, 422
and 424 of the Code and the regulations and other guidance thereunder.
          (b) Domestic Relations Orders. Notwithstanding the foregoing, your
option may be transferred pursuant to a domestic relations order; provided,
however, that if your option is an Incentive Stock Option, your option shall be
deemed to be a Nonstatutory Stock Option as a result of such transfer.
          (c) Beneficiary Designation. Notwithstanding the foregoing, you may,
by delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.
     11. Option not a Service Contract. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
     12. Withholding Obligations.
          (a) At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums

4.



--------------------------------------------------------------------------------



 



required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your option.
          (b) Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). Any adverse consequences to you arising in connection with
such share withholding procedure shall be your sole responsibility.
          (c) You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.
     13. Notices. Any notices provided for in your option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
     14. Governing Plan Document. Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations,
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

5.